Citation Nr: 0515655	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-01 590	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for residuals of a right 
hand fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1984 to 
October 1988 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was previously remanded in a 
Board action dated in January 2004, which directed the RO to 
search again for the veteran's service medical records 
(SMRs), and to afford him a VA medical examination.


FINDING OF FACT

Any right hand disability is not attributable to a fracture 
in service.


CONCLUSION OF LAW

The veteran does not have a right hand disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA outpatient treatment notes dated in July, October, and 
December 2000 indicate that, over the preceding two years the 
veteran had noticed increased sensitivity to bumping the 
dorsal hand on objects.  The physicians noted a bony 
prominence at the base of the middle metacarpal which was 
likely sequelae of trauma combined with some early arthritic 
changes.  Splints were fabricated, and the condition was 
described as stable with splints and non-steroidal anti-
inflammatory drugs (NSAIDs).  Two of the physicians 
attributed the veteran's symptoms to right hand trauma 
received while in service, though no source for this 
information was provided.  The report of January 2000 x-ray 
examination of the veteran's right hand noted a fracture 
deformity of the fifth metacarpal shaft, distal end, with 
deformity and convexity of the shaft.  No recent fracture was 
seen.  The radiologist noted that the veteran had fractured 
his right hand while in service, but gave no explanation for 
this statement.  

In a Statement in Support of Claim dated in June 2000, the 
veteran stated that any evidence of current disability was to 
be found in treatment records from VAMC North Chicago, that 
evidence of in-service injury was documented in his SMRs, and 
that he did not have any of his SMRs in his possession.  

The veteran's claim for service connection for residuals of a 
right hand fracture was denied by the RO in September 2000 
because it could not be shown that the veteran suffered a 
fracture to the right hand while in service.  A query to the 
National Personnel Records Center (NPRC) in March 2000 had 
resulted in an August 2000 response that the veteran's SMRs 
were not held by them.  As noted above, the Board's January 
2004 remand requested an additional search for the SMRs, and 
also requested that the veteran be afforded a VA medical 
examination in order to help determine whether any current 
right hand disability was related to military service.  

The NPRC responded, in May 2004, to a second query, stating 
that there were no SMRs on file for this veteran.  

The RO initially scheduled the veteran for a VA examination 
at the VA Medical Center (VAMC) in North Chicago, Illinois.  
The record indicates that this was scheduled based on the 
fact that the veteran's then currently listed home telephone 
number was a Chicago number.  As it turned out, that number 
was a number of the North Chicago VAMC.  The record also 
indicates that the veteran had been in one of the VAMC's 
medical center programs, but had been discharged several 
months previously, leaving no forwarding address.  The North 
Chicago VAMC cancelled the examination, and suggested that 
the veteran may have returned home to Atlanta, Georgia.

An Atlanta address for the veteran was found, and an 
examination was scheduled for October 18, 2004.  The veteran 
was notified in a letter dated October 5, 2004.  This 
certified letter was returned as undeliverable.  Calls to the 
listed telephone number revealed that the number had been 
disconnected.  The veteran did not report for the 
examination.  Given that the RO was unable to obtain any 
additional evidence in support of the veteran's claim, the 
original denial was reaffirmed as noted in a supplemental 
statement of the case (SSOC) dated in November 2004.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is current evidence of an old right hand 
fracture, but there is no evidence of record that the 
fracture occurred while the veteran was in service.  The 
veteran stated in his October 1999 claim that he had hurt his 
hand in 1985, which was during his first period of active 
duty service.  However, as noted above, the veteran's SMRs 
are not to be found despite two efforts to locate them, and 
the veteran has been unable or unwilling to provide any 
further information.  

The Board notes that two VA physicians and a radiologist have 
stated that the veteran fractured his right hand in service.  
None of these doctors indicated the source of their 
information.  Since the only evidence of record that the 
veteran fractured his hand in service are the veteran's 
assertions, the Board must conclude that the doctors' only 
possible source of information indicating that an in-service 
fracture occurred was the veteran himself.  Thus, all of the 
information suggesting that the veteran suffered an in-
service fracture originated with the veteran.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (diagnoses by doctors who 
necessarily relied on history as related by appellant, can be 
no better than the facts alleged by appellant).

The only evidence of record supportive of the veteran's claim 
that he fractured his hand in service consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to say that he injured his hand 
in some fashion, he is not competent to provide medical 
opinion as to whether it was in fact a fracture.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
Given that he is not competent to say that an in-service 
injury resulted in a fracture, and because the medical 
opinions of record appear to rely solely on the veteran's 
assessment that the in-service injury was in fact a fracture, 
the Board gives no evidentiary weight to those opinions.  The 
evidence shows that the veteran has fracture residuals, but 
the medical opinions that the fracture was during the 
veteran's period of military service are merely recitations 
of the veteran's lay assessment that what happened in service 
was a fracture.  The opinions are unenhanced by any medical 
assessment regarding the nature of the injury described by 
the veteran and whether it was likely, in the judgment of 
competent authority, that the injury indeed caused a 
fracture.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the evidence, the Board finds a 
preponderance of the evidence is against this claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio, supra.

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2001 and April 2004.  (Although all notices required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the RO's 
correspondence to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for obtaining, what information the veteran was responsible 
for obtaining, what information VA would assist in obtaining 
on the veteran's behalf, and where the veteran was to send 
the information sought.  The RO specifically requested that 
the veteran submit any additional evidence in his possession.  
Additionally, the RO informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
made two attempts to obtain the veteran's SMRs.  As noted 
above, the NPRC has indicated that the SMRs are not to be 
found.  The RO obtained and incorporated into the record all 
of the VA treatment records identified by the veteran and 
discussed above.  Also as noted above, an attempt was made to 
secure a VA examination so that an examiner could assess the 
in-service injury as described by the veteran and indicate 
whether it likely was an in-service fracture that led to 
current residual disability.  The Board recognizes that it is 
likely that the veteran never received notice of the 
scheduled examination, but that is because the veteran had 
not kept VA informed of his whereabouts.  The Board is 
satisfied that the RO expended every reasonable effort to 
locate the veteran to inform him of his scheduled 
examination, and to provide other notice, such as the SSOC.  
Given the standard of the regulation, the Board finds that VA 
has no duty to inform or assist that was unmet.  (It should 
also be pointed out that the provisions of 38 C.F.R. § 3.655 
(2004) require that VA adjudicate based on the available 
record when an examination is required and the claimant fails 
to report without good cause.  Although the veteran obviously 
did not receive notice of the examination, it was because of 
his own failure to keep VA apprised as to his current 
address.  The Board finds that he consequently did not have 
good cause for failing to report.  Consequently, the mandate 
of § 3.655 is that the Board proceed to adjudicate the claim, 
even in instances where there might be a suggestion that 
additional evidentiary development or notification is 
warranted.  The Board has done so.)


ORDER

Entitlement to service connection for residuals of a right 
hand fracture is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


